DETAILED ACTION-ALLOWANCE
Status of Application
Claims 21-40 are pending in the case.
Claims 21-40 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has elected the condition to be seizures and amended the claims to reflect the elected condition.

Information Disclosure Statement
The information disclosure statement filed 04/15/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnson Truong on July 29, 2022.

The application has been amended as follows: 
Claim 24:
Line 2, previous to “3.7 mg/mL” insert  --- about ---
Line 2, previous to “3.6 mg/mL” insert  --- about ---
Claim 26:
Line 2, previous to “1 mg/mL” insert  --- about ---







Line 2, previous to “2 mg/mL” insert  --- about ---







Claim 29:
Line 2, previous to “2 mg/mL” insert  --- about ---
Claim 33:
Line 2, delete “vehicle” and insert  --- vehicles ---
Line 2, delete “hydro alcoholic” and insert  --- hydro-alcoholic ---
Line 3, delete “a buffer,”

REASONS FOR ALLOWANCE





The following is an examiner’s statement of reasons for allowance:
While zonisamide is known in the prior art to be useful in the treatment of seizures in general, the prior art does not teach the treatment of seizures with the specific liquid pharmaceutical suspension suitable for oral administration comprising these specific recitations and combinations of components at the singular specific concentrations for the components claimed (i.e. about 20mg/ml zonisamide in combination with about 20mg/ml of the combination of microcrystalline cellulose and sodium carboxymethyl cellulose, xanthan gum at about 2-3.5mg/ml, buffers, excipients comprising a preservative, a pH of 3.5-5.0 and stable for at least 6 months when stored at 40oC and 25% relative humidity). It would also not be obvious to select these specific components in combination at the specific concentrations claimed.

Conclusion
Claims 21-40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613